Exhibit 10.5

SMARTSTOP SELF STORAGE REIT, INC.

AND SMARTSTOP OP, L.P.

PERFORMANCE-BASED LTIP UNIT AGREEMENT

 

This Performance-Based LTIP Unit Agreement (this “Agreement”), dated as of April
22, 2020 (the “Grant Date”) and effective as of January 1, 2020 (the “Effective
Date”), is made by and between SmartStop Self Storage REIT, Inc. , a Maryland
corporation (the “Company”), SmartStop OP, L.P. , a Delaware limited partnership
(the “Partnership”) and ____________________, (the “Participant”);

 

WHEREAS, the Company maintains the Employee and Director Long-Term Incentive
Plan of SmartStop Self Storage REIT, Inc., effective as of December 20, 2013, as
amended by Amendment No. 1, effective as of April 20, 2020 (collectively, and as
may be further amended from time to time, the “Plan”);

 

WHEREAS, the Plan allows the grant of Awards to employees of the Company or any
Affiliate;

 

WHEREAS, the compensation committee (the “Committee”) of the board of directors
(the “Board”) of the Company has designated SmartStop Storage Advisors, LLC, a
Delaware limited liability company and subsidiary of the Partnership (“SmartStop
Advisors”), as an “Affiliate” for purposes of the Plan;

 

WHEREAS, the Participant is an employee of SmartStop Advisors;

 

WHEREAS, Section 9 of the Plan provides for the issuance of Other Equity-Based
Awards, which includes the LTIP Units, to eligible persons;

 

WHEREAS, on April 20, 2020, the Committee approved the 2020 Executive
Compensation Program (the “Executive Compensation Program”); and

 

WHEREAS, the Committee has determined that it would be to the advantage and in
the best interest of the Company and its Affiliates to cause performance based
LTIP Units to be issued to the Participant under the Plan and the Executive
Compensation Program, subject to the terms and conditions set forth herein (the
“Award”).

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1. Issuance of LTIP Units. The Participant shall be issued, by the Partnership,
a total of __________________ LTIP Units, subject to the terms and conditions
set forth herein, in the Plan and in the Third Amended and Restated Limited
Partnership Agreement of SmartStop OP, L.P., effective as of June 28, 2019, as
amended by that certain Amendment No. 1, effective as of October 29, 2019, and
that certain Amendment No. 2, effective as of January 1, 2020, and as may be
subsequently amended (the “Partnership Agreement”).  Upon receipt of the Award,
the Participant shall, automatically and without further action on his or her
part, be deemed to be a party to, signatory of and bound by the Partnership
Agreement.  At the request of the Partnership, the Participant shall execute the
Partnership Agreement or a joinder or counterpart signature page thereto.  The
Participant acknowledges that the Partnership may from time to time issue or
cancel (or otherwise modify) LTIP Units and/or other equity interests in
accordance with the terms of the Partnership Agreement.  The Award shall have
the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein, in the Plan and in the Partnership Agreement.

1

--------------------------------------------------------------------------------

 

In the Participant’s discretion and subject to the consent of the General
Partner, the Participant may direct that the Company issue the LTIP Units to a
revocable living trust established for the exclusive benefit of the Participant
or the Participant and his or her spouse, provided that the Participant shall
remain responsible for the satisfaction of all duties and obligations under the
Award and under the Plan, including tax obligations.

 

2. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below.  All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan and/or
the Partnership Agreement, as applicable.

 

 

(a)

“Cause” means “Cause” as defined in the Severance Plan.

 

 

(b)

“Change of Control” means “Change of Control” as defined in the Severance Plan.

 

 

(c)

“Determination Date” means the date by which the Committee, pursuant to the
definitions and calculations, shall determine the Average Annual Same Store
Revenue Growth.  Such date shall be March 31, 2023.

 

 

(d)

“Good Reason” means “Good Reason” as defined in the Severance Plan.

 

 

(e)

“Restrictions” means the exposure to forfeiture set forth in Sections 4(a) and
5(b) below and the restrictions on sale or other transfer set forth in Section
3(b) below.

 

 

(f)

“Severance Plan” means that certain Executive Severance and Change of Control
Plan issued by the Company, effective as of June 27, 2019, as the same may be
amended from time to time, and pursuant to which the Participant has been issued
by the Company an Executive Severance Plan Letter.

 

 

(g)

“Subsidiary” means any entity of which the majority of its equity interests are
owned by the Company, the Partnership, or SmartStop Advisors, or a combination
thereof.

 

3. LTIP Units Subject to Partnership Agreement; Transfer Restrictions.

  

(a) LTIP Units are subject to the terms of the Plan, this Agreement and the
Partnership Agreement, including, without limitation, the restrictions on
transfer of Units (including, without limitation, LTIP Units) set forth
therein.  

 

(b) Except as otherwise provided in Section 3(c) below, without the consent of
the General Partner (which it may give or withhold in its sole discretion), the
Participant shall not sell, pledge, assign, hypothecate, transfer, or otherwise
dispose of (collectively, “Transfer”) any unvested LTIP Units or any portion of
the Award attributable to such unvested LTIP Units (or any securities into which
such unvested LTIP Units are converted or exchanged), other than by will or
pursuant to the laws of descent and distribution (the “Transfer Restrictions”);
provided, however, that (i) the Participant may direct that the Company issue
the LTIP Units to a revocable living trust as described in Section 1 above and
(ii) the Transfer Restrictions shall not apply to any Transfer of unvested LTIP
Units or Award to the Partnership or the Company.

 

(c) Any permitted transferee of the Award or LTIP Units shall take such Award or
LTIP Units subject to the terms of the Plan, this Agreement, and the Partnership
Agreement.  Any such permitted transferee must, upon the request of the
Partnership, execute a joinder or counterpart signature page to the

2

--------------------------------------------------------------------------------

Partnership Agreement, and must agree to such other waivers, limitations, and
restrictions as the Partnership or the Company may reasonably require.  Any
Transfer of the Award or LTIP Units which is not made in compliance with the
Plan, the Partnership Agreement and this Agreement shall be null and void and of
no effect ab initio. Notwithstanding any other provision of this Agreement,
without the consent of the General Partner (which it may give or withhold in its
sole discretion), other than by will or the laws of descent and distribution,
the Participant shall not Transfer the LTIP Units, including by means of a
redemption of such LTIP Units by the Partnership, until the earlier of (i) the
occurrence of, and in connection with, a Change of Control (or such earlier time
as is necessary in order for the Participant to participate in such Change of
Control transaction with respect to the LTIP Units and receive the consideration
payable with respect thereto in connection with such Change of Control) or (ii)
the date such LTIP Units become vested.

 

(d) At least two weeks prior (the “Notice Period”) to any proposed Transfer of
vested or unvested LTIP Units, the Participant shall provide the Company with
written notice of such proposed Transfer.  Such notice of a proposed Transfer
may be withdrawn at any time prior to expiration of the Notice Period.

 

4. Vesting.

 

(a) Performance Vesting.  The LTIP Units shall become vested upon a
determination by the Committee of the Applicable Percentage of Maximum Award to
be made by the Committee by the Determination Date based upon the following
vesting schedule:  

 

Ranking of Company’s AASSRG among Peer Companies

1

(Highest AASSRG)

2

3

4

5

6

(Lowest AASSRG)

Applicable Percentage of Maximum Award

100%

75%

50%

32.5%

12.5%

0%

 

Upon such determination by the Committee, the LTIP Units shall vest and become
non-forfeitable with respect to the Applicable Percentage of Maximum Award set
forth in the chart above.  Upon a Change of Control during the Performance
Period, the Committee shall be permitted to measure Average Annual Same Store
Revenue Growth for the Company vs the Peer Companies for a period shorter than
the Performance Period prior to the consummation of the Change of Control in the
sole discretion of the Committee.  In the event that one or more of the Peer
Companies ceases to exist as a separate company or fails to report Same Store
Revenues during the Performance Period, the Committee may adjust the ranking
tiers and/or measure the Average Annual Same Store Revenue Growth for such
companies for a period shorter than the Performance Period in its sole
discretion.

 

For purposes of this Award, the following definitions shall apply:

 

“Applicable Percentage of Maximum Award” shall mean the percentage of the number
of LTIP Units issued pursuant to this Agreement set forth in the chart above.

 

“Average Annual Same Store Revenue Growth” or “AASSRG” shall mean the simple
average of the Annual Same Store Revenue Growth for the three calendar years of
the Performance Period.

 

“Annual Same Store Revenue Growth” shall mean the percentage by which Same Store
Revenues for the applicable calendar year exceeds Same Store Revenues for the
prior calendar year (which growth may be expressed as a negative percentage).

 

3

--------------------------------------------------------------------------------

“Peer Companies” shall mean the following companies:  Public Storage; Extra
Space Storage Inc.; CubeSmart; Life Storage, Inc.; and National Storage
Affiliates Trust.

 

“Performance Period” shall mean the period between January 1, 2020 and December
31, 2022.

 

“Same Store Revenue” shall mean the same store revenues reported by the Company
and the Peer Companies in their respective Securities and Exchange Commission
filings or applicable supplemental data contained on the Company’s or Peer
Companies’ websites.

 

(b) Change of Control.  In the event of a Change of Control, the vesting of the
LTIP Units shall be governed by the Severance Plan, as in effect at the time of
such Change of Control, or, if no such Severance Plan is in place, the Severance
Plan last in effect prior to such Change of Control.

 

5. Effect of Termination of Service.  In the event of the Participant’s
termination of employment or service with the Company, the Partnership,
SmartStop Advisors, or any other Affiliate for any reason, the vesting of the
LTIP Units, if any, shall be governed by the Severance Plan as in effect at the
time of such termination, or, if no such Severance Plan is then in place, the
Severance Plan last in effect prior to such termination.

 

6. Distributions and Allocations of Profits and Losses.  

 

(a) The Participant shall be entitled to receive distributions and allocations
of Profits and Losses with respect to the LTIP Units to the extent provided for
in the Partnership Agreement, as modified hereby.  

 

(b) The Distribution Participation Date (as defined in the Partnership
Agreement) with respect to the LTIP Units issued hereunder shall be the
Determination Date.  Accordingly, from the Effective Date until the Distribution
Participation Date, the holder of the LTIP Units issued hereunder shall only be
entitled to a percentage of distributions and allocations under the Partnership
Agreement equal to the LTIP Unit Initial Sharing Percentage (as defined in the
Partnership Agreement) (i.e. 10%) of regular periodic distributions and
allocations available to such LTIP Unit (the “Interim Distributions”).  Upon
vesting, the holder of the LTIP Units shall be entitled to receive an amount
equal to (i) the distributions payable from the Effective Date until the
Distribution Participation Date with respect to a number of Common Units that is
identical to the actual number of LTIP Units earned hereunder, less (ii) the
amount of the Interim Distributions (the “Performance Distribution”).  The
Performance Distribution shall be paid to the holder of the LTIP Units within 30
days after the Determination Date.

 

(c) For the avoidance of doubt, (i) upon vesting, the holder of the LTIP Units
shall (in the discretion of the General Partner) receive an allocation of income
(including gross items thereof) in an amount equal to the Performance
Distribution, and (ii) commencing immediately after the Determination Date, the
LTIP Units issued hereunder that have vested shall be entitled to receive the
same distributions and allocations payable with respect to Common Units.

 

(d) All distributions paid with respect to the LTIP Units issued hereunder, both
before and after the Determination Date, shall be fully vested and
non-forfeitable when paid, whether or not the underlying LTIP Units have become
vested pursuant to this Agreement.

 

7. Execution and Return of Documents and Certificates.  At the Company’s or the
Partnership’s request, the Participant hereby agrees to promptly execute,
deliver and return to the Partnership any and all documents or certificates that
the Company or the Partnership deems necessary or desirable to effectuate the
cancellation and forfeiture of the unvested LTIP Units (pursuant to the
Restrictions) and the

4

--------------------------------------------------------------------------------

portion of the Award attributable thereto, and/or to effectuate the transfer or
surrender of such unvested LTIP Units to the Partnership.

 

8. Covenants, Representations and Warranties. As a condition to the receipt of
this Award, the Participant agrees to execute any investor representation or
covenant determined by the Company or the Partnership to satisfy an exception
under, or to otherwise comply with, the Securities Act of 1933, as amended (the
“Securities Act”), including the representations attached hereto as Exhibit
C.  Furthermore, the Participant hereby represents, warrants, covenants,
acknowledges and agrees on behalf of the Participant and his or her spouse, if
applicable, that:

 

(a) Investment.  The Participant is holding the Award and the LTIP Units for the
Participant ’s own account, and not for the account of any other person.  The
Participant is holding the Award and the LTIP Units for investment and not with
a view to distribution or resale thereof except in compliance with applicable
laws regulating securities.

 

(b) Relation to the Company and the Partnership.  The Participant is presently
an executive officer of the Company and employee of SmartStop Advisors, or is
otherwise providing services to or for the benefit of the Partnership and its
subsidiaries, and in such capacity has become personally familiar with the
business of the Partnership.

 

(c) Access to Information.  The Participant has had the opportunity to ask
questions of, and to receive answers from, the Company and the Partnership with
respect to the terms and conditions of the transactions contemplated hereby and
with respect to the business, affairs, financial conditions, and results of
operations of the Partnership.

 

(d) Registration. The Participant understands that the LTIP Units have not been
registered under the Securities Act, and the LTIP Units cannot be transferred by
the Participant unless such transfer is registered under the Securities Act or
an exemption from such registration is available.  The Partnership has made no
agreements, covenants or undertakings whatsoever to register the transfer of the
LTIP Units under the Securities Act.  The Partnership has made no
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act, shall be available.  If an exemption under Rule 144 is available
at all, it shall not be available until at least six months from issuance of the
Award and then not unless the terms and conditions of Rule 144 have been
satisfied.  

 

(e) Public Trading.  None of the Partnership’s securities are presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.

 

(f) Tax Advice.  The Partnership and the Participant intend that (i) the LTIP
Units be treated as a “profits interest” as defined in Internal Revenue Service
Revenue Procedure 93-27 (“Rev. Proc. 93-27”), as clarified by Revenue Procedure
2001-43 (“Rev. Proc. 2001-43”), (ii) the issuance of such units not be a taxable
event to the Partnership or the Participant as provided in such revenue
procedure, and (iii) the Partnership Agreement, the Plan and this Agreement be
interpreted consistently with such intent. In furtherance of such intent,
effective immediately prior to the issuance of the LTIP Units, the Partnership
may revalue all Partnership assets to their respective gross fair market values,
and make the resulting adjustments to the “Capital Accounts” (as defined in the
Partnership Agreement) of the partners, in each case as set forth in the
Partnership Agreement. The Company, the Partnership or any Subsidiary may
withhold from the Participant’s wages, or require the Participant to pay to such
entity, any applicable withholding or employment taxes resulting from the
issuance of the Award hereunder, from the vesting or

5

--------------------------------------------------------------------------------

lapse of any restrictions imposed on the Award, or from the ownership or
disposition of the LTIP Units, provided, however, that neither the Company nor
the Partnership has made warranties or representations to the Participant with
respect to the income tax consequences of the transactions contemplated by this
Agreement (including, without limitation, with respect to the decision of
whether to make an election under Section 83(b) of the Code), and the
Participant is in no manner relying on the Company or the Partnership or its
representatives for an assessment of such tax consequences.  Participant hereby
recognizes that the Internal Revenue Service has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Units for federal income tax purposes.  In the event that those proposed
regulations are finalized, the Participant hereby agrees to cooperate with the
Partnership in amending this Agreement and the Partnership Agreement, and to
take such other action as may be required, to conform to such regulations.  The
Participant is advised to consult with his or her own tax advisor with respect
to such tax consequences and his or her ownership of the LTIP Units.

 

(g) Notice Regarding Transfers. In further acknowledgement of the intended tax
treatment discussed in Section 8(f) above, and notwithstanding the restrictions
on transfers of the LTIP Units imposed under the terms of this Agreement, the
Participant acknowledges that a Transfer of the LTIP Units within the three-year
period following the date of this Agreement may result in adverse tax
consequences to the Participant.  Such adverse tax consequences may include,
without limitation: (i) the LTIP Units failing to be treated as a “profits
interest” as defined in Rev. Proc. 93-27 and Rev. Proc. 2001-43 and (ii) gains
associated with any disposition of the LTIP Units, not being taxed at the
long-term capital gains rate.

 

9. Capital Account.  The Participant shall make no contribution of capital to
the Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
LTIP Units shall be equal to zero, unless the Participant was a Partner in the
Partnership prior to such issuance, in which case the Participant’s Capital
Account balance shall not be increased as a result of its receipt of the LTIP
Units.

  

10. Section 83(b) Election. The Participant covenants that the Participant shall
make a timely election under Section 83(b) of the Code (and any comparable
election in the state of the Participant’s residence) with respect to the LTIP
Units covered by the Award, and the Partnership hereby consents to the making of
such election(s).  In connection with such election, the Participant and the
Participant’s spouse, if applicable, shall promptly provide a copy of such
election to the Partnership.  Instructions for completing an election under
Section 83(b) of the Code and a form of election under Section 83(b) of the Code
are attached hereto as Exhibit A.  The Participant represents that the
Participant has consulted any tax advisor(s) that the Participant deems
advisable in connection with the filing of an election under Section 83(b) of
the Code and similar state tax provisions. The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s or the
Partnership’s, to timely file an election under Section 83(b) of the Code (and
any comparable state election), even if the Participant requests that the
Company or the Partnership, or any representative of the Company or the
Partnership, make such filing on the Participant’s behalf. The Participant
should consult his or her tax advisor to determine if there is a comparable
election to file in the state of his or her residence.  

 

11. Ownership Information.  The Participant hereby covenants that so long as the
Participant holds any LTIP Units, at the request of the Partnership, the
Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the LTIP Units as the Partnership
reasonably believes to be necessary or desirable to ascertain in order to comply
with the Code or the requirements of any other appropriate taxing authority.

 

12. Remedies.  The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award or the LTIP

6

--------------------------------------------------------------------------------

Units which is in violation of the provisions of this Agreement. Without
limiting the generality of the foregoing, the Participant agrees that the
Partnership shall be entitled to obtain specific performance of the obligations
of the Participant under this Agreement and immediate injunctive relief in the
event any action or proceeding is brought in equity to enforce the same. The
Participant shall not urge as a defense that there is an adequate remedy at law.

 

13. Restrictive Legends.  Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:

 

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”). Any transfer of such securities
shall be invalid unless a Registration Statement under the Securities Act is in
effect as to such transfer or in the opinion of counsel for SmartStop OP, L.P.
(the “Partnership”) such registration is unnecessary in order for such transfer
to comply with the Securities Act.”

 

“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) the SmartStop Self Storage REIT, Inc.
and SmartStop OP, L.P. Performance-Based LTIP Unit Agreement, (ii) the Employee
and Director Long-Term Incentive Plan of SmartStop Self Storage REIT, Inc. and
(iii) the Third Amended and Restated Limited Partnership Agreement of SmartStop
OP, L.P., in each case, as has been and as may in the future be amended (or
amended and restated) from time to time, and such securities may not be sold or
otherwise transferred except pursuant to the provisions of such documents.”

 

14. Restrictions on Public Sale by the Participant.  To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the LTIP Units or any similar security of the Company or the
Partnership, or any securities convertible into or exchangeable or exercisable
for such securities, including a sale pursuant to Rule 144 under the Securities
Act, during the 14 days prior to, and for a period of up to 90 days beginning on
the date of the pricing of any public or private debt or equity securities
offering by the Company or the Partnership (except as part of such offering), if
and to the extent requested in writing by the Partnership or the Company in the
case of a non-underwritten public or private offering or if and to the extent
requested in writing by the managing underwriter or underwriters (or initial
purchaser or initial purchasers, as the case may be) and consented to by the
Partnership or the Company, which consent may be given or withheld in the
Partnership’s or the Company’s sole and absolute discretion, in the case of an
underwritten public or private offering (such agreement to be in the form of a
lock-up agreement provided by the Company, the Partnership, managing underwriter
or underwriters, or initial purchaser or initial purchasers, as the case may
be).

 

15. Code Section 409A.  To the extent applicable, this Agreement shall be
interpreted so that this Award is exempt from (or, to the extent that exemption
is not possible, to comply with) Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company or the Partnership determines that the Award
must be revised to maintain exemption from or to comply with Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the effective date of this Agreement),
the Company or the Partnership may adopt such

7

--------------------------------------------------------------------------------

amendments to this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company or the Partnership determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section 15
shall not create any obligation on the part of the Company, the Partnership or
any Subsidiary to adopt any such amendment, policy or procedure or take any such
other action, and none of the Company, the Partnership or any Subsidiary shall
have any obligation to indemnify any person for any taxes imposed under or by
operation of Section 409A of the Code.    

 

16. Miscellaneous.  

 

(a) Incorporation of the Plan.  This Agreement is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.  The Committee may make such rules and regulations and establish
such procedures for the administration of this Agreement as it deems
appropriate.  Without limiting the generality of the foregoing, the Committee
may interpret the Plan and this Agreement, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law.  In the event of any dispute or disagreement as to
interpretation of the Plan or this Agreement or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan or this Agreement, the decision of the Committee shall be final and
binding upon all persons.

 

(b) Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan or the Partnership Agreement shall confer upon the Participant any right to
continue to serve as an Employee or other service provider of SmartStop
Advisors, the Company, the Partnership or any Affiliate or shall interfere with
or restrict in any way the rights of SmartStop Advisors, the Company, the
Partnership or any Affiliate, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between SmartStop Advisors, the
Company, the Partnership or an Affiliate and the Participant.

 

(c) Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

(d) Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such laws, rules and regulations.  To the extent permitted by Applicable Law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

(e) Amendment, Suspension and Termination.  To the extent permitted by the Plan
and the Partnership Agreement, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Committee or the Board; provided, however, that, except as may otherwise
be provided by the Plan and the Partnership Agreement, no amendment,
modification, suspension or termination of this Agreement shall adversely affect
the Award in any material way without the prior written consent of the
Participant.

 

8

--------------------------------------------------------------------------------

(f) Notices. Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Partnership shall
be addressed to the Partnership in care of the General Partner of the
Partnership at the Partnership’s principal office, and any notice to be given to
the Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.  

 

(g) Successors and Assigns. The Company, the Partnership or any Affiliate may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company, the Partnership and any Affiliate.  Subject to the restrictions on
transfer set forth in Section 3 hereof, this Agreement shall be binding upon the
Participant and his or her heirs, executors, successors and assigns.

 

(h) Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Partnership or this Agreement, if the Participant is
subject to Section 16 of the Exchange Act, then the Plan, the Partnership
Agreement, the Award and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule.  To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

(i) Entire Agreement. The Plan, the Partnership Agreement, and this Agreement
(including all exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and any Affiliate, the Partnership and the Participant with respect
to the subject matter hereof.

 

(j) Clawback.  This Award shall be subject to any clawback or recoupment policy
currently in effect or as may be adopted by the Company or the Partnership, in
each case, as may be amended from time to time.

 

(k) Survival of Representations and Warranties. The representations, warranties
and covenants contained in Section 8 hereof shall survive the later of the date
of execution and delivery of this Agreement or the issuance of the Award.

 

(j) Spousal Consent.  As a condition to the Partnership’s, the Company’s and
their Subsidiaries’ obligations under this Agreement, the spouse of the
Participant, if any, shall execute and deliver to the Partnership the Consent of
Spouse attached hereto as Exhibit B.

 

(k) Fractional Units.  For purposes of this Agreement, any fractional LTIP Units
that vest or become entitled to distributions pursuant to the Partnership
Agreement shall be rounded as determined by the Company or the Partnership;
provided, however, that in no event shall such rounding cause the aggregate
number of LTIP Units that vest or become entitled to such distributions to
exceed the total number of LTIP Units set forth in Section 1 of this Agreement.

 

 

 




9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

SMARTSTOP SELF STORAGE REIT, INC.

 

By:



Name: Michael S. McClure

Title:   Chief Executive Officer

 

 

SMARTSTOP OP, L.P.

  By:SmartStop Self Storage REIT, Inc.,

its sole general partner

 

By:
Name:  Michael S. McClure
Title:    Chief Executive Officer

 

The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.

 

____________________________

Participant Name

10